DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 10, 15-21 and 25 are rejected under 35 U.S.C. 102(a)(1)  as being by Peng (Unsupervised Depth Estimation from Light  Field Using Convolutional Neural Network”, 2018 International Conference on 3D Vision (3DV), IEEE, 5 September 2018, Pages 295-303.

Regarding claim 1, Peng discloses  an image restoration method comprising: 
acquiring a plurality of pieces of input image information (See light field input images in Fig. 1); 
generating, with respect to each of a plurality of disparities, a plurality of pieces of warped image information based on the plurality of pieces of input image information (See equation 1); and 
generating an output image (Fig. 1: see the final output from Combined Loss) based on the plurality of pieces of input image information (Fig. 1: See light field image input) and the plurality of pieces of warped image information (Fig. 1: Warp Layer), by using an image restoration model (See model of Fig. 1).  

Regarding claim 2,  Peng  discloses the image restoration method of claim 1, wherein the plurality of pieces of input image information comprise a plurality of input images captured by using lenses located in different positions (page 295, right column, first paraphs and last sentence).  

Regarding claim 7, Peng discloses the image restoration method of claim 1, wherein the plurality of pieces of input image information comprises a plurality of input feature maps extracted from a plurality of input images by using a feature extraction model (page 297, second paraph: depth feature extracted).  

Regarding claim 10, Peng discloses the image restoration method of claim 1, wherein the image restoration model is a neural network comprising at least one convolution layer configured to apply a convolution filtering to input data (Fig. 1 See one of Conv1-Conv4).  

Regarding claim 15, Peng discloses the image restoration method of claim 1, wherein a resolution of the output image is higher than a resolution of each of the plurality of pieces of input image information (Section 4.4: Light Field Supper-Resolution).  

Regarding claim 16, Peng discloses the image restoration method of claim 1, wherein the plurality of pieces of input image information comprise a multi-lens image captured by an image sensor including a multi- lens array, the multi-lens image including a plurality of input images (page 295, right column, first paraphs and last sentence: See micro-lens array).  

Regarding claim 17, Peng discloses the image restoration method of claim 1, wherein the plurality of pieces of input image information comprises a plurality of input images respectively captured by a plurality of image sensors  (page 295, left column, second paragraph and right column, first paraphs and last sentence: See micro-lens array: See pupillarity of light field cameras: light field microscopic, Lytro or Raytrix).    

Regarding claim 18, Peng discloses a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform the method of claim 1 (the computing system of Fig. 1 is inherently included a storage and processor in order for the system operate accordingly).  

Regarding claim 19, Peng discloses an image restoration apparatus comprising: 
an image sensor configured to acquire a plurality of pieces of input image information (page 295 left column last paragraph and right column first paragraph: light fields cameras inherently include image sensor in order to provide a plurality of input light field images as shown in fig. 1); and 
a processor (page 295 left column last paragraph and right column first paragraph: light fields cameras inherently include processor  in order the camera and the system of fig. 1 to work accordingly) configured to: 
generate, with respect to each of a plurality of disparities, a plurality of pieces of warped image information based on each of the plurality of pieces of input image information (See equation 1);  and
 42generate an output image (Fig. 1: see the final output from Combined Loss) based on the plurality of pieces of input image information (Fig. 1: See light field image input) and the plurality of pieces of warped image information (Fig. 1: Warp Layer), by using an image restoration model (See model of Fig. 1).  

Regarding claim 20, Peng discloses image restoration apparatus comprising: 
a lens array comprising a plurality of lenses (page 295, right column, first paraphs and last sentence: See micro-lens array); 
a sensing array comprising a plurality of sensing elements configured to sense light passing through the lens array, the sensing array comprising a plurality of sensing regions respectively corresponding to the plurality of lenses and configured to acquire a plurality of pieces of input information (page 295, left column, second paragraph and right column, first paraphs and last sentence: See micro-lens array: See pupillarity of light field cameras: light field microscopic, Lytro or Raytrix are inherently include image sensing elements corresponding with the micro-lens array  in order for the cameras to generate light field images); 
a processor (page 295 left column last paragraph and right column first paragraph: light fields cameras inherently include processor  in order the camera and the system of fig. 1 to work accordingly) configured to: 
generate, with respect to each of a plurality of disparities, a plurality of pieces of warped information based on each of the plurality of pieces of input information (See equation 1);  and 
generate an output image (Fig. 1: see the final output from Combined Loss) based on the plurality of pieces of input information (Fig. 1: See light field image input) and the plurality of pieces of warped information (Fig. 1: Warp Layer),  by using an image restoration model (See model of Fig. 1).   

Regarding claim 21, Peng discloses the image restoration apparatus of claim 20, wherein a resolution of the output image is higher than a resolution corresponding to each of the plurality of pieces of input information (Section 4.4: Light Field Supper-Resolution).   

Regarding claim 25, Peng discloses the image restoration apparatus of claim 20, wherein the processor is further configured to extract, as the plurality of pieces of input information, a plurality of input feature maps from a plurality of input images, by using a feature extraction model (page 297, second paraph: depth feature extracted).    

Allowable Subject Matter

Claims 3, 8, 11, 13-14, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the image restoration method of claim 2 further in combination with: ”wherein the generating the plurality of pieces of warped image information comprises generating, with respect to each of the plurality of disparities, a plurality of warped images, as the plurality of pieces of warped image information, by warping each of the plurality of input images to a pixel coordinate system corresponding to a target image based on a depth corresponding to each of the plurality of disparities”.  

Regarding claim 8, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the image restoration method of claim 7 further in combination with: ” wherein the generating the plurality of pieces of warped image information comprises generating, with respect to each of the plurality of disparities, a plurality of warped feature maps, as the plurality of pieces of warped image information, by warping each of the plurality of input feature maps to a pixel coordinate system corresponding to a target image based on a depth corresponding to each of the plurality of disparities”.  

Regarding claim 11, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the image restoration method of claim 1 further in combination with: ” wherein the plurality of disparities are less than or equal to a maximum disparity and greater than or equal to a minimum disparity, and wherein the maximum disparity is based on a minimum capturing distance of sensing units, the sensing units being configured to capture input images corresponding to the plurality of pieces of input image information, a gap between the sensing units, and focal lengths of the sensing units”.  

Regarding claim 13, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the image restoration method of claim 1 further in combination with: ” wherein the generating the output image comprises generating the output image without sensing a depth to a target point corresponding to an individual pixel of an input image”.

Regarding claim 14, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the image restoration method of claim 1 further in combination with: ” wherein the generating the plurality of pieces of warped image information comprises: generating a piece of warped image information by applying a coordinate mapping function to an input image corresponding to a piece of input image information, the coordinate 41mapping function being determined in advance with respect to a target sensing unit configured to capture a target image and a sensing unit configured to capture the input image”.  

Regarding claim 22, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the image restoration method of claim 20 further in combination with: ”wherein the processor is further configured to generate, with respect to each of the plurality of disparities, the plurality of pieces of warped information by warping each of the plurality of pieces of input information to a pixel coordinate system corresponding to a target image based on a depth corresponding to each of the plurality of disparities”.  

Regarding claim 26, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the image restoration method of claim 25 further in combination with: ”wherein the processor is further configured to generate, with respect to each of the plurality of disparities, a plurality of warped feature maps, as the plurality of pieces of warped information, by warping each of the plurality of input feature maps to a pixel coordinate system corresponding to a target image based on a depth corresponding to each of the plurality of disparities”.  

Regarding claims 4-6, 9, 12, 23-24 and 27, the claims are objected as being depending upon the objected claims 3, 8, 11, 22 and 26, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/29/2022